Citation Nr: 9929553	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-20 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease.

2. Entitlement to service connection for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1972 to February 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which found the claims for service 
connection for peptic ulcer disease and hiatal hernia with 
reflux were not well grounded.  

In July 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records, a VA examination, and a hearing before a Member of 
the Board.  In November 1998, the Board again remanded the 
veteran's claims for further development to include a VA 
examination.  

The Board notes that the veteran's service medical records 
noted an impression of diastasis recti  with complaints of a 
"knot" in the abdomen in November 1989.  The VA examiner in 
December 1997 also noted an impression of diastasis recti and 
the veteran complained of pain due to the visible "knot" in 
his abdomen.  At both hearings, the veteran stated that he 
was claiming service connection for his stomach problems, 
which had been diagnosed as peptic ulcer disease and hiatal 
hernia.  However, the veteran did not want his claim limited 
to these two conditions, and specifically pointed out the 
"knot" in his abdomen muscles.  Therefore, the claim for 
service connection for the current diagnosis of diastasis 
recti is referred to the RO for further development and 
adjudication as necessary.  



FINDINGS OF FACT

1. The veteran was reported to have peptic ulcer disease, a 
chronic disease, during service.  

2. There is no compelling evidence to disprove the findings 
of ulcer disease during service. 

3. The veteran had findings of a hiatal hernia during 
service; hiatal hernia has also been diagnosed after 
service.  


CONCLUSIONS OF LAW

1. The veteran's peptic ulcer disease was incurred during his 
active military service.  38 U.S.C.A. §§ 1101(3), 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303; 3.307, 3.309 
(1998).

2. The veteran's hiatal hernia with esophageal reflux was 
incurred during service.  38 U.S.C.A. § 1110, 1131, 5107; 
38 C.F.R. §§ 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records contain numerous 
complaints of stomach discomfort, cramps, loss of appetite, 
and loss of weight beginning in June 1978.  An impression of 
peptic ulcer disease was reported.  In September 1982 
impressions of reflux esophagitis/pharyngitis/gastritis with 
possible recurrent ulcer were noted.  Gastritis was again 
noted in July 1983.  In April 1986 an assessment of history 
of peptic ulcer disease and rule out active ulcer was 
reported.  An assessment of gastritis was again noted in 
January and May 1988.  In April 1989 an assessment of peptic 
ulcer disease with no acute symptoms was reported.  

In November 1989, the veteran's service medical records noted 
a history of peptic ulcer disease since 1978 and provided a 
current assessment of peptic ulcer disease.  The veteran was 
sent for a general surgery consult with a history of bulging 
in the abdomen.  The examiner provided impressions of 
diastasis recti and esophageal reflux/peptic ulcer disease by 
history.  An assessment of esophageal reflux with hiatal 
hernia was first shown in February 1990 with surgery for 
hiatal hernia scheduled in June 1990.  Reports of such 
surgery are not of record.  In May 1990, the veteran was 
placed on physical profile due to hiatal hernia with reflux.  
Upper gastrointestinal series were ordered in September 1982, 
July 1983, April 1986.  However, the record does not contain 
the results of these tests.  

Service medical records in February 1991 noted a history of 
hiatal hernia and stomach problems.  A prior upper 
gastrointestinal series in December 1989 was reported to show 
a small sliding hiatal hernia with moderate reflux.  

The veteran filed an initial claim for VA benefits for 
service connection for hiatal hernia with reflux, ulcers, 
irritable bowel syndrome, major depression, left shoulder 
condition, lower back condition, hearing loss, and spastic 
colon in October 1994.  By rating decision in November 1995, 
the RO found the claims for service connection for peptic 
ulcer disease and hiatal hernia with reflux were not 
well grounded.  

A VA general medical examination was conducted in October 
1995.  The veteran reported chronic peptic ulcer disease 
since 1976 and a later diagnosis of hiatal hernia with 
reflux.  He stated that he had epigastric pain and was 
treated with various medications.  The examiner noted that 
the veteran's appetite was good and his weight was stable.  
An upper gastrointestinal series was normal.  The examiner 
provided an impression of hiatal hernia reflux and recurrent 
peptic ulcer disease, both by history.  The examiner stated 
that the veteran had never had a bleeding ulcer, perforation 
or surgery or ulcers, or a hiatal hernia.  

At a hearing before an RO hearing officer in March 1996, the 
veteran testified that he was treated for stomach problems 
during service and continued to take medication for peptic 
ulcer disease.  Transcript, p. 2 (March 1996).  The veteran 
stated that he was initially diagnosed with a hiatal hernia 
during service and at one time surgery was recommended for 
the condition.  Transcript, p. 4 (March 1996).  The veteran 
reported treatment by two private physicians for his stomach 
condition.  Transcript, pp. 7-8 (March 1996).  

By statement in April 1996, R.D.G., M.D., stated that the 
veteran had a hiatal hernia, which was being treated with 
medication.  An upper gastrointestinal series showed no 
reflux.  Dr. R.D.G. stated that the veteran probably had a 
hiatal hernia.  Treatment notes in October 1995 noted a 
diagnosis of hiatal hernia.  

In July 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records, a VA examination, and a hearing before a Member of 
the Board.  

A VA examination was conducted in December 1997, and the 
examiner noted that the claims file was not available for 
review.  The veteran reported problems with his stomach 
throughout his military service and stated that he was 
diagnosed with hiatal hernia and peptic ulcer disease.  The 
veteran described symptoms of feeling a knot in his stomach, 
occasional sour taste, and occasional reflux feelings.  The 
examiner noted that the veteran did not describe symptoms 
typical of peptic ulcer disease.  The veteran reported 
development of a physical, protruding, "knot" in the upper 
mid-abdomen, which caused pain and pinching.  Physical 
examination showed diastasis recti extending from the xiphoid 
to the umbilicus.  The examiner stated that there was nothing 
to suggest a true ventral hernia.  Impressions of diastasis 
recti and possible mild gastroesophageal reflux symptoms were 
provided.  The examiner stated that any symptoms the 
veteran's gastroesophageal condition was causing were very 
mild.  

At a hearing before the undersigned in July 1998, the veteran 
testified that he first began to have problems with peptic 
ulcer disease in 1976 or 1977 and medication was recommended.  
Transcript, p. 3 (July 1998).  The veteran reported that he 
was not currently receiving any treatment for peptic ulcer 
disease and was self-medicating with over-the-counter 
medication approximately once per week.  Transcript, pp. 3-4 
(July 1998).  The veteran testified that he first began to 
have problems with a hernia between 1980 and 1983.  He stated 
that surgery was recommended, but he opted for treatment with 
diet and medication.  Transcript, p. 6 (July 1998).  He 
stated that he had a "knot" in his stomach during service 
and this condition continued.  Transcript, pp. 8-9 (July 
1998).  The veteran reported that this "knot" had been 
diagnosed at the surgical consultation in December 1997 as 
either a hiatal or umbilical hernia.  Transcript, p. 10 (July 
1998).  He testified that the pain in his stomach was not 
constant, but flared up on occasion, as it had during his 
military service.  Transcript, pp. 11-12 (July 1998).  

In November 1998, the Board again remanded the veteran's 
claims for further development to include a VA examination.  
The veteran failed to report for the VA examination and 
testing scheduled in February 1999.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, the second and third elements can be satisfied 
by:  1) evidence that a condition was "noted" during 
service or during an applicable presumption period; 2) 
evidence showing post-service continuity of symptomatology; 
and 3) medical or in certain circumstances, lay evidence of 
nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995). 

The Board notes that the veteran failed to report for a 
scheduled VA examination in February 1999.  The regulations 
provide that when entitlement or continued entitlement to a 
VA benefit cannot be established or confirmed without a 
current VA examination or reexamination and a claimant, 
without good cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

Service Connection for Peptic Ulcer Disease

By law, peptic ulcers are considered a chronic disease.  38 
U.S.C.A. § 1101(3).  With a chronic disease, shown as such 
during service, so as to permit a finding of service 
connection, any subsequent manifestations of the same chronic 
disease at any later date, no matter how remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  The veteran's service medical 
records noted a history of peptic ulcer disease.  Assessments 
and impressions of peptic ulcer disease were provided 
beginning in June 1978.  The Board notes that the service 
medical records appear to be incomplete, as they do not 
contain the results of upper gastrointestinal series ordered 
during service.  However, repeated assessments of peptic 
ulcer disease were noted from June 1978 through November 
1989.  The veteran stated repeatedly that he continued to 
take medication for the symptoms of peptic ulcer disease, 
although he did not obtain medical treatment for this 
condition.  In the absence of a persuasive explanation from a 
competent medical source concluding that peptic ulcer disease 
did not exist during service, it necessarily follows as a 
matter of law that residuals of that disease persist.  A 
conflict in the evidence is not sufficient to explain away 
what the service medical records expressly, if not 
universally, reflect.  


Service Connection for Hiatal Hernia with Reflux

In October 1995 and April 1996, Dr. R.D.G. noted a diagnosis 
of hiatal hernia.  Mild gastroesophageal reflux symptoms were 
noted on VA examination in December 1997.  The veteran's 
service medical records contain an assessment of esophageal 
reflux with hiatal hernia in February 1990.  The veteran has 
repeatedly stated that his reflux symptomatology has 
continued since initial diagnosis.  Based on the service 
medical records, the opinion of Dr. R.D.G., and statements of 
the veteran, the Board finds that the veteran's claim for 
service connection for hiatal hernia with esophageal reflux 
is well grounded.  38 U.S.C.A. §5107(a).  The VA has a duty 
to assist the veteran in the development of all facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1998).  The veteran has not identified any medical 
evidence, not already of record, in support of his claim for 
service connection for a hiatal hernia with esophageal 
reflux.  It appears that all necessary development has been 
completed, and the VA has satisfied its duty to assist the 
veteran under these circumstances.  38 U.S.C.A. § 5107(a).

The veteran reported that his reflux symptoms have continued 
since the in-service diagnosis of hiatal hernia with 
esophageal reflux.  The VA examination noted continued 
esophageal reflux.  The veteran's private physician noted 
diagnoses of hiatal hernia in October 1995 and April 1996.  
Although the VA examination in December 1997 noted that there 
was nothing to suggest a true ventral hernia, neither did the 
examiner note evidence or testing results, which would 
establish that the hiatal hernia noted repeatedly during 
service was no longer in existence.  The Board gives more 
weight to the opinion of Dr. R.D.G., who provided a clear 
diagnosis of a hiatal hernia, less than two years after the 
veteran's discharge from service.  The Board finds that the 
evidence of record does not preponderate against a finding 
that the veteran's hiatal hernia with esophageal reflux was 
incurred during service.  




ORDER

Entitlement to service connection for peptic ulcer disease is 
granted.

Entitlement to service connection for hiatal hernia with 
reflux is granted. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 
  Separation of the rectus muscles of the abdominal wall.  Dorland's Illustrated Medical Dictionary, 27th 
Edition (1988).

